  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1892 Page 1 of 8
                                                                                  FILED
                                                                           2021 AUG 5 PM 3:17
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT


                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

HEATHER PETERSON,
                                                     MEMORANDUM DECISION AND
                         Plaintiff,                  ORDER

v.

KILOLO KIJAKAZI, Acting Commissioner
of Social Security, 1                                Case #4:20-cv-00081 PK

                         Defendant.                  Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Heather Peterson’s appeal from the

decision of the Social Security Administration denying her application for disability insurance

benefits. The Court held oral arguments on August 3, 2021. Having considered the arguments,

the record, and the law, the Court will reverse and remand the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether the findings are supported by substantial evidence and whether the correct

legal standards were applied. 2 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 3 The ALJ is required to




       1
         Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure and the last sentence of
section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), Kilolo Kijakazi is substituted for
Andrew Saul as the defendant in this suit.
       2
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       3
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).


                                                 1
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1893 Page 2 of 8




consider all of the evidence, although the ALJ is not required to discuss all of the evidence. 4 If

supported by substantial evidence, the Commissioner’s findings are conclusive and must be

affirmed. 5 The Court must evaluate the record as a whole, including the evidence before the ALJ

that detracts from the weight of the ALJ’s decision. 6 However, the reviewing court should not

re-weigh the evidence or substitute its judgment for that of the Commissioner. 7

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       In September 2016, Plaintiff filed an application for disability insurance benefits, alleging

disability beginning on September 24, 2014. 8 Plaintiff’s claim was denied initially and upon

reconsideration. 9 Plaintiff then requested a hearing before an ALJ, which was held on June 6,

2019. 10 The ALJ issued a decision on July 1, 2019, finding that Plaintiff was not disabled. 11

The Appeals Council denied Plaintiff’s request for review on June 3, 2020, 12 making the ALJ’s

decision the Commissioner’s final decision for purposes of judicial review. 13




       4
           Id. at 1009–10.
       5
           Richardson, 402 U.S. at 390.
       6
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       7
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       8
           R. at 212–13.
       9
           Id. at 110, 124.
       10
            Id. at 38–72.
       11
            Id. at 16–37.
       12
            Id. at 1–7.
       13
            20 C.F.R. § 422.210(a).


                                                  2
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1894 Page 3 of 8




         In August 2020, Plaintiff filed her complaint in this case. 14 On October 29, 2020, both

parties consented to a United States Magistrate Judge conducting all proceedings in the case,

including entry of final judgment, with appeal to the United States Court of Appeals for the

Tenth Circuit. 15 The Commissioner filed an answer and the administrative record on December

17, 2020. 16

         Plaintiff filed her Opening Brief on March 9, 2021. 17 The Commissioner’s Answer Brief

was filed on May 17, 2021. 18 Plaintiff filed her Reply Brief on May 27, 2021. 19

B.       MEDICAL EVIDENCE

         Plaintiff has been treated for a number of physical and mental conditions. Plaintiff

claimed disability based on bipolar disorder, spinal stenosis, arthritis, and anxiety. 20 Plaintiff has

also undergone several knee surgeries. 21 Plaintiff testified that she stopped working after a

psychotic episode resulting in hospitalization. 22 She further testified that back pain limited her

abilities. 23




         14
              Docket No. 7.
         15
              Docket No. 18.
         16
              Docket Nos. 21–26.
         17
              Docket No. 38.
         18
              Docket No. 42.
         19
              Docket No. 46.
         20
              R. at 238.
         21
              Id. at 424–25.
         22
              Id. at 45–46.
         23
              Id. at 63–64.


                                                  3
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1895 Page 4 of 8




C.      THE ALJ’S DECISION

        The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity from her alleged onset date of September 24, 2014, through her date last insured of

March 31, 2018. 24 At step two, the ALJ found that Plaintiff suffered from the following severe

impairments: major depressive disorder, bipolar disorder, anxiety, degenerative disc disease of

the lumbar spine, and degenerative joint disease of the bilateral knees. 25 At step three, the ALJ

found that Plaintiff did not have an impairment or combination of impairments that met or

equaled a listed impairment. 26 The ALJ determined that Plaintiff had the residual functional

capacity (“RFC”) to perform light work, with certain restrictions. 27 At step four, the ALJ

determined that Plaintiff could not perform her past relevant work. 28 At step five, the ALJ found

that there were jobs that exist in significant numbers in the national economy that Plaintiff could

perform and, therefore, she was not disabled. 29

                                          III. DISCUSSION

        Plaintiff raises twelve issues in her brief. Because her first argument requires remand,

this Order is limited to that single issue.




        24
             Id. at 21.
        25
             Id.
        26
             Id. at 21–23.
        27
             Id. at 23–30.
        28
             Id. at 30–31.
        29
             Id. at 31–32.


                                                   4
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1896 Page 5 of 8




       Plaintiff’s first argument is that the ALJ erred in failing to evaluate whether her physical

conditions met or equaled a listed impairment as required. At step three, the ALJ must determine

whether a claimant’s impairments meet or equal a listed impairment. 30 In making this

determination, the ALJ is “required to discuss the evidence and explain why he found that [a

claimant] was not disabled at step three.” 31

       Here, the ALJ concluded:

       While the claimant has severe impairments, they are not, singly or combined,
       associated with specific clinical signs and diagnostic findings meeting or equaling
       requirements in Appendix 1, Subpart P, Regulations No. 4. No treating or
       examining physician offered an opinion as to possible listing-level or medical
       equivalence severity of any impairment listed in Appendix 1. 32

       This statement is not sufficient under Tenth Circuit precedent. In Clifton, the Tenth

Circuit addressed a situation where “the ALJ did not discuss the evidence or his reasons for

determining that appellant was not disabled at step three, or even identify the relevant Listing or

Listings; he merely stated a summary conclusion that appellant’s impairments did not meet or

equal any Listed Impairment.” 33 The court held that this “bare conclusion” was insufficient to

allow for meaningful judicial review, requiring reversal. 34

       The ALJ’s step three discussion as to Plaintiff’s physical impairments suffers from the

same flaw. The ALJ simply concluded that Plaintiff’s physical impairments did not meet or




       30
            20 C.F.R. § 404.1520(d).
       31
            Clifton, 79 F.3d at 1009.
       32
            R. at 21.
       33
            Clifton, 79 F.3d at 1009.
       34
            Id.


                                                 5
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1897 Page 6 of 8




equal a listed impairment. However, he did not identify which listings he analyzed or provide

any meaningful rationale supporting his decision that would allow for review.

       The ALJ’s consideration of Plaintiff’s mental impairments stands in stark contrast to his

consideration of her physical limitations and demonstrates the ALJ’s analysis was flawed. As to

her mental limitations, the ALJ specifically identified the listings he considered—12.04 and

12.06—as well as the criteria required to meet those listings. 35 The ALJ then went on to analyze

the medical evidence relevant to those criteria, citing to specific evidence in the record. 36 There

is no similar analysis with respect to Plaintiff’s physical impairments. The ALJ’s failure in this

regard is certainly understandable given Plaintiff’s emphasis on her mental impairments, but it

does not excuse it.

       The Commissioner concedes “that the ALJ did not discuss every possible section of the

Listings and explain why Plaintiff did not meet them.” 37 However, the Commissioner argues

that remand is not required because any error is harmless. “[A]n ALJ’s findings at other steps of

the sequential process may provide a proper basis for upholding a step three conclusion that a

claimant’s impairments do not meet or equal any listed impairment” if the Court “could

confidently say that no reasonable administrative factfinder, following the correct analysis, could

have resolved the factual matter in any other way.” 38 However, unless the other findings would

“conclusively preclude Claimant’s qualification under the listings at step three,” remand is



       35
            R. at 22–23.
       36
            Id.
       37
            Docket No. 42, at 9.
       38
          Fischer-Ross v. Barnhart, 431 F.3d 729, 733–34 (10th Cir. 2005) (quotation marks and
citation omitted).


                                                  6
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1898 Page 7 of 8




required. 39 Here, the Commissioner does not point to other findings that would conclusively

show that Plaintiff’s physical impairments do not meet or equal a listed impairment, and the

Court is not confident an ALJ could not have resolved it differently. 40

       The Commissioner complains that Plaintiff failed to identify any listings the ALJ should

have discussed and her failure to do so constitutes waiver. While rhetorically a good point, the

Court views Tenth Circuit precedent differently. While Plaintiff has the burden at strep three “to

present evidence establishing her impairments meet or equal listed impairments,” she does not

have “the burden at step three of actually identifying any relevant listing.” 41 That burden rests

with the ALJ. 42 Plaintiff does identify a number of listings in her Reply, but the parties do not

provide the type of analysis necessary for the Court to determine whether the ALJ’s factual

findings at other steps conclusively show that Plaintiff does not meet or equals any of those

listings. Moreover, it was the ALJ’s responsibility to conduct that analysis in the first place and

any such discussion by the parties would likely constitute impermissible post hoc justification

and reveal factual disputes for the ALJ to resolve.

       Without any substantive discussion by the ALJ or the parties, the Court is left with the

impossible task of identifying all potentially relevant listings and then analyzing whether the




       39
            Id. at 735.
       40
          Fischer-Ross v. Barnhart, 431 F.3d 729, 733–34 (10th Cir. 2005) (quotation marks and
citation omitted).
       41
          Id. at 733 & n.3 (citing Clifton, 79 F.3d at 1009; Burnett v. Comm’r SSA, 220 F.3d 112,
120 n.2 (3d Cir. 2000)).
       42
           Id. at n.3. For this same reason, the Court declines the Commissioner’s request to
identify specific listings the ALJ should consider on remand. It is the ALJ’s responsibility to
identify the pertinent listings in the first instance.


                                                 7
  Case 4:20-cv-00081-PK Document 52 Filed 08/05/21 PageID.1899 Page 8 of 8




evidence could support a finding that Plaintiff met or equaled those listings. That is not the role

of the Court. Further, given the number of potentially applicable listings and the size of the

administrative record, this is not a case where the Court can definitively say that Plaintiff’s

severe physical impairments do not meet or equal a listing. 43 Therefore, remand is required so

the ALJ can further assess Plaintiff’s physical impairments. Because this error alone requires

remand, the Court need not address the other arguments raised by Plaintiff. 44 Though, the Court

notes that its ruling may flow through to other aspects of the case, including a careful

consideration of plaintiff’s RFC.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that the ALJ’s decision is REVERSED AND REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) for the purposes of conducting additional proceedings as set

forth herein.

       DATED this 5th day of August, 2021.

                                               BY THE COURT:



                                               PAUL KOHLER
                                               United States Magistrate Judge

       43
           See, e.g., Vigil v. Comm’r SSA, 755 F. App’x 816, 819–20 (10th Cir. 2018) (applying
harmless error analysis at step three where the record evidence did not support all criteria in the
relevant listing).
       44
          See Madrid v. Barnhart, 447 F.3d 788, 792 (10th Cir. 2006) (when the ALJ’s error
affected the analysis as a whole, court declined to address other issues raised on appeal); Watkins
v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach the remaining issues
raised by appellant because they may be affected by the ALJ’s treatment of this case on
remand.”).


                                                  8
